Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12-14 of U.S. Patent No. 11,334,153. Claim 1 of the application is so broad as to encompass claim 1 of the patent, specifically with respect to the mirror having a concave shape, a light source that emits light, and a position detector for the reflected light from the surface, just as the application claim 1 contains, and further, application claims 15 and 16 match patent claims 12 and 13 very closely, and finally, application claim 17, an optometric apparatus is an input device.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are not sufficiently different to meet the standard of either distinct or independent (see MPEP§806.04(b)), and would not be properly separable if originating in the same application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 10-17, 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki (US 20210173199)(note PCT date).
Regarding claim 1, Suzuki discloses An optical device (Title – image projection device; see Fig. 11, para. 100, which indicates that image projection device 100 could be from the first [including Figs. 1-5], second, modified second, or third embodiments) comprising (i.e., open language for the claim, per MPEP 2111.03): 
a light source section configured to emit light (Fig. 1: 1 – light source); 
a converging reflector (22 – reflection mirror) configured to converge and reflect the light from the light source section (Fig. 1 – note converging beam path optically subsequent to the reflection mirror 22) to an irradiation surface having a curvature (the various portion of the eye have curvature); and 
a position detector (retina scanning type visual field and visual acuity test apparatus 400; see also para. 100 discussion of this element in relation to the image projection embodiments) configured to detect a position of the light reflected from the irradiation surface (Fig. 5 and para. 60-64 – the visual acuity measurements; i.e., it is necessary that the position be measured as part of the interaction with the pupil and cornea, and thus this limitation is inherent).
Regarding claim 2, the reference further discloses The optical device according to Claim 1, wherein the light before reaching the irradiation surface propagates while being folded back at least one time, and then reaches the irradiation surface (Fig 1 – note the beam folds at least at 12, 22, and 24).
Regarding claim 4, the reference further discloses The optical device according to Claim 1, wherein an optical path from the light source section to the converging reflector intersects with an optical path from the irradiation surface to the position detector (Fig 1 – note the beam folds at least at 12, 22, and 24; Fig. 11 – note overlap with acuity system).
Regarding claim 5, the reference further discloses The optical device according to Claim 4, further comprising: a deflector (Fig. 1: 12 – scan mirror) provided in the optical path from the light source section to the reflective condenser element and configured to deflect light emitted from the light source section (Fig. 1 – note beam path).
Regarding claim 6, the reference further discloses The optical device according to Claim 1, wherein an optical path from the light source section to the converging reflector is parallel to a predetermined reference plane being tangent to the irradiation surface (Fig. 1 – note that the beam entering the eye must enter perpendicularly, rather an at an angle into the eye, and that angle is the same angle described in this limitation).
	Regarding claim 7, the reference further discloses The optical device according to Claim 1, further comprising: an element support configured to support the light source section, the position detector, and an electrical substrate on which a light-source drive circuit configured to drive the light source section is mounted (i.e. this is considered inherent since these elements, though depicted without a housing or support, simply do not float freely in space somehow maintaining their relation to each other; support is necessary to achieve the functions of the device).
Regarding claim 10, the reference further discloses 10. The optical device according to Claim 1, further comprising: a light guide (Fig. 1: 12 – scan mirror) disposed between the light source section (10 - source) and the converging reflector (24 – projection mirror) and configured to allow light from the light source section to propagate through inside of the light guide to guide the light to the converging reflector (Fig. 1 – note that the light passes through from source 10 to the eye guided by the reflective surfaces 12, 22, 24).
Regarding claim 11, the reference further discloses 11. The optical device according to Claim 10, wherein the converging reflector is formed on one end surface of the light guide (note that the claim does not require “only one end”; note that the scanner scans and as such oscillation on the mirror surface of scan mirror 12 is required).
Regarding claim 12, the reference further discloses 12. The optical device according to Claim 1, wherein the converging reflector includes a non-coaxial concave mirror (para. 95 – the reflection unit is not configured symmetrically).
Regarding claim 13, the reference further discloses 13. The optical device according to Claim 1, wherein the converging reflector includes a diffractive reflector (para. 64 – the mirrors can use diffractive elements; see para. 19-20 diffractive surfaces).
Regarding claim 14, the reference further discloses 14. The optical device according to Claim 13, wherein the diffractive reflector irradiates a plurality of positions on the irradiation surface with light (i.e., via the scanner 12 as the beam scans across the diffractive surfaces of the reflector).
Regarding claim 15, the reference further discloses 15. A retinal projection display comprising: the optical device according to Claim 1 (i.e., the recitation “A retinal projection display” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).).
	Regarding claim 16, the reference further discloses A head-mounted display comprising: the optical device according to Claim 1 (i.e., the recitation “A head-mounted display” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).).
Regarding claim 17, the reference further discloses An optometric apparatus comprising: the optical device according to Claim 1 (i.e., the recitation “An optometric apparatus” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).).
Regarding claim 20, the reference further discloses 20. The optical device according to Claim 1, wherein the converging reflector and the position detector are disposed in angular directions symmetrical with respect to a normal direction of the irradiation surface (para. 55 – point-symmetry).
Regarding claim 21, the reference further discloses 21. The optical device according to Claim 1, wherein each of the light source section, the converging reflector, and the position detector is disposed within a plane including an optical axis of light propagating from the converging reflector to the irradiation surface (i.e., all these elements are at least in the plane of the depiction/paper of the prior art; the claim does not define or limit this plane) and an optical axis of light propagating from the irradiation surface to the position detector (i.e., the axis is included in at least intersection with the said plane), wherein the light source section and the position detector are disposed close to one side relative to a normal direction of the irradiation surface (i.e., noting that the irradiation surface is an eye that is curved, the normal direction may also be flexible in terms of where on the surface the normal is defined, thus permitting the claimed orientation), and wherein the converging reflector is disposed on the other side relative to the normal direction of the irradiation surface (Fig. 1 – note that converging mirror is thus per the optional locationing of a normal from a rounded surface, in absence of further specificity).
Regarding claim 22, the reference further discloses 22. The optical device according to Claim 1, wherein the light source section, the conversing reflector, and the position detector are disposed on an eyeglass-shaped support along a thickness direction of the eyeglass-shaped support (para. 40 – eyeglass type).
Regarding claim 23, the reference further discloses 23. The optical device according to Claim 1, wherein the light source section, the converging reflector, and the position detector are disposed on an eyeglass-shaped support along a longitudinal direction of the eyeglass-shaped support (para. 40 – eyeglass type).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Suzuki.
Regarding claims 9 and 24, the reference does not explicitly disclose [claim 9] at least one of a position adjustor configured to adjust a position of the converging reflector; and an inclination adjustor configured to adjust an inclination of the converging reflector; or [claim 24] processing circuitry configured to process an output of the position detector, wherein the light source section and the position detector are disposed on one surface of the electrical substrate, and at least one of the processing circuitry and the light-source drive circuit configured to drive the light source section are disposed on the other surface of the electrical substrate.
However, Official Notice is taken that these limitations are well known in optical systems: [claim 9] at least one of a position adjustor configured to adjust a position of the converging reflector; and an inclination adjustor configured to adjust an inclination of the converging reflector; or [claim 24] processing circuitry configured to process an output of the position detector, wherein the light source section and the position detector are disposed on one surface of the electrical substrate, and at least one of the processing circuitry and the light-source drive circuit configured to drive the light source section are disposed on the other surface of the electrical substrate. Most optical systems permit adjustment of optical elements to correct for alignment and other optical distortions and abnormalities to achieve better image quality. Many modern systems include as many electrical components on a single electrical substrate for the efficiency of the production process.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to, as set forth in detail above, provide provision for the adjustment of optical elements to improve image quality and include many electrical components on one circuit board for the efficiency of production for the system of Suzuki.
Allowable Subject Matter
Claims 3, 8, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 3, the prior art does not teach or suggest “The optical device according to Claim 1” including the specific arrangement for “wherein an expression is satisfied as follows: 
    PNG
    media_image1.png
    90
    538
    media_image1.png
    Greyscale
 
where d1 is a distance between the converging reflector and the irradiation surface, Dm, is a diameter of an effective region of the converging reflector, rc is a curvature radius of the irradiation surface, λ is a wavelength of light emitted from the light source section, and hUL is a radius of a light beam on a light receiving surface of the position detector.” as set forth in the claimed combination(s).” as set forth in the claimed combination(s).
Regarding claim 8, the prior art does not teach or suggest “The optical device according to Claim 1” including the specific arrangement for “the reference further discloses, wherein the converging reflector includes: a surface having different curvatures in two directions of a direction parallel to a plane and another direction orthogonal to the plane, the plane including an optical axis of light propagating from the converging reflector to the irradiation surface and an optical axis of light propagating from the irradiation surface to the position detector.” as set forth in the claimed combination(s).
Regarding claim 18, the prior art does not teach or suggest “The optical device according to Claim 1” including the specific arrangement for “wherein the converging reflector includes an enclosure portion including an anisotropic molecular material enclosed, and wherein the anisotropic molecular material is oriented to form a three-dimensional quasi-periodic structure in the enclosure portion.” as set forth in the claimed combination(s).
Regarding claim 19, the prior art does not teach or suggest “The optical device according to Claim 1” including the specific arrangement for “wherein the converging reflector includes: a light guide configured to allow light from the light source section to propagate through inside of the light guide; and an enclosure portion provided in contact with an interface of a light guide region of the light guide and including an anisotropic molecular material enclosed, and wherein the anisotropic molecular material is oriented to form a three-dimensional quasi-periodic structure in the enclosure portion.” as set forth in the claimed combination(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090244669 – note depicted curved MEMS device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872